Citation Nr: 1537647	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  07-28 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the VA Regional Office (RO) in Oakland, California, that denied entitlement to service connection for PTSD and entitlement to nonservice-connected pension.  

The Board notes that the Veteran has claimed he has PTSD that is related to his military service.  However, based on the Veteran's contentions and the diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Board also notes that in a July 2008 rating decision, the RO granted entitlement to nonservice-connected pension.  As this constitutes a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service.  

At the outset, the Board notes that VA treatment records dated January 2003 to June 2008 show that the Veteran has been diagnosed with generalized anxiety disorder, depressive disorder, not otherwise specified (NOS), intermittent explosive disorder, mood disorder NOS, and rule out PTSD.  

In regards to the Veteran's reported stressors, the Veteran reported on his April 2006 claim that while he was at basic airborne training at Fort Bragg South Carolina he witnessed a fellow soldier being dragged behind an airplane when the parachute failed to deploy properly.  The Veteran reported that he did not know the name of the soldier but it happened in 1969.  The Veteran reported that he also found a dead soldier that had hanged himself.  The Veteran reported that his name was Specialist 5th Class (SPF) Brown.  The Veteran reported that the incident happened in early 1970 at Fort Bragg.  

In January 2007 the RO issued a formal finding of lack or information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The RO did not send the information to the Joint Services Records Research Center (JSRRC) because there was no evidence of combat and the Veteran failed to respond to a July 2006 letter for more information.  

An April 2007 response from the U.S. Army Criminal Investigation Command, initiated by the Veteran, shows that a search of Army file indexes utilizing the information provided revealed no files responsive to the request regarding the death of SP5 Hill.  

On his September 2007 VA Form 9, the Veteran reported that he saw SP5 Hill's body hanging from a second story fire escape at the barracks at Fort Bragg.  The Veteran reported that they were both assigned to the 47th Airborne Combat Engineers and he knew him through the unit.  The Veteran reported that the incident occurred in either the end of 1970 or the beginning of 1971.  The Veteran reported that he was discharged in April 1971 and it was towards the end of his enlistment.  The Veteran reported that he could not pinpoint a time line more specific than that.  

An October 2005 evaluation from a private psychologist shows the Veteran was diagnosed with anxiety disorder, not otherwise specified with features of generalized anxiety disorder and posttraumatic stress disorder and dysthymic disorder.  The examiner noted that the Veteran's had features of generalized anxiety disorder, in that he experiences excessive anxiety and worry and evidences features of PTSD in the form of occasional nightmares and recurrent and intrusive distressing recollections of traumatic exposure to injury and death of fellow soldiers while serving in the Army.  However, the private psychologist did not provide an etiology opinion with a rationale for the diagnosed disorders.  

The Veteran was afforded a VA examination in August 2006.  The Veteran reported the above stressors.  The examiner noted that the Veteran was not able to clearly relate these experiences to his current symptoms.  The examiner diagnosed major depression.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board notes that the August 2006 VA examiner did not provide etiology opinions for the Veteran's other diagnosed psychiatric disorders.  

Here, the Veteran has reported specific details of his claimed PTSD stressors which may be capable of corroboration.  In particular, he reports that SP5 Hill committed suicide by hanging while assigned to the 47th Airborne Combat Engineers at Fort Bragg at the end of 1970 or the beginning of 1971.  He has not provided the dates he attended basic airborne training.  He arrived at Fort Bragg in October 1968.  The RO should request further details with respect to the alleged stressor which occurred at basic airborne training, and attempt to verify the stressor involving SP5 Hill with JSRRC.

Notably, the Veteran has on a previous occasion denied that any stressful events, other than yelling, occurred while he was in the military.  See VA clinic record dated August 2004.  Additionally, he purportedly told his spouse that his stressor involved being a Ranger behind enemy lines in Vietnam although he has no Vietnam service.  See VA clinic record dated December 2004.  

The Board next notes that, in December 2004, the Veteran was "5150'd" from Sierra Nevada Memorial Hospital in Grass Valley to the San Francisco VA Medical Center.  The record includes the treatment provided by San Francisco VAMC, but not Sierra Nevada Memorial Hospital.  On remand, all necessary attempts should be made to obtain these private records.  

Finally, the Board notes that the issue on appeal has been expanded to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  At this time, the Board defers consideration of obtaining medical examination and/or opinion pending the additional development requested and further adjudicative actions regarding whether credible evidence supports the criteria for obtaining additional examination and/or opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated June 2008 to the present.

2.  Contact the Veteran and advise him to provide an approximate date within a 60 day period of time when he witnessed a fellow soldier being dragged behind an airplane when the parachute failed to deploy properly during basic airborne training.  Advise him that he arrived at Fort Bragg in October 1968.  Additionally, assist the Veteran in associating with the claims folder outstanding treatment records from the Sierra Nevada Memorial Hospital in Grass Valley in December 2004.

3.  All necessary steps should be taken to verify with JSRRC the Veteran's reported in-service stressors to include; (1) the suicide by hanging of SP5 Hill while assigned to the 47th Airborne Combat Engineers at Fort Bragg at the end of 1970 or the beginning of 1971; and (2) the fellow soldier being dragged behind an airplane during basic airborne training if the Veteran provides additional details on the approximate date of the incident.  All attempts to verify the stressors should be documented in the claims file.

4.  After completing the above and any additional development warranted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

